Citation Nr: 0945988	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease, to include as secondary to 
service-connected lower back pain.

2.  Entitlement to service connection for a nasal condition, 
claimed as sinusitis or allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce



INTRODUCTION

The Veteran served on active duty from August 18, 1999 to 
April 28, 2000 and from February 11, 2003 to July 3, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claims.

In a January 2005 rating decision, the RO granted service 
connection for right wrist sprain and assigned a 
noncompensable disability rating, effective from July 4, 
2004.  The Veteran submitted a notice of disagreement with 
the disability rating in October 2005.  In an April 2006 
rating decision, the RO assigned an increased rating for 10 
percent for right wrist sprain, effective from July 4, 2004.  
The Veteran responded in October 2006 that he agreed with the 
10 percent rating assigned for his wrist.  Therefore, this 
claim is not on appeal before the Board as the issue in 
controversy has been resolved.

The issue of entitlement to service connection for a sinus 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence shows that the 
Veteran's hiatal hernia with gastroesophageal reflux disease 
(GERD) is proximately due to his service-connected low back 
pain.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
hiatal hernia with GERD as secondary to service-connected low 
back pain have been met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the Veteran's 
claim for service connection for a hiatal hernia with GERD is 
granted, any failure in notifying or assisting him is 
harmless error. 

The Veteran contends that his hiatal hernia with GERD was 
incurred during service.  Service connection is established 
where a particular injury or disease resulting in disability 
was incurred in the line of duty in active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claim in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 252 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence that shows:  (1) a current disability 
exists; (2) the current disability was either (a) caused by 
or (b) aggravated by a service-connected disability.  Allen 
v. Brown, 
7 Vet. App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Although the Veteran did not expressly claim service 
connection for hiatal hernia with GERD secondary to his 
service-connected lower back pain, the Board is required to 
consider all theories of entitlement either raised by the 
claimant or by the evidence as part of the non-adversarial 
adjudication process.  See Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009).  Here, the record shows that the 
Veteran was diagnosed with a hiatal hernia with GERD in 
January 2006 at a VA examination, and, importantly, that the 
VA examiner gave the opinion that the hiatal hernia with GERD 
was due to the anti-inflammatory agents the Veteran used for 
back pain, a service-connected disability.

In light of the above, the Board will first consider whether 
his hiatal hernia with GERD is related to his service-
connected disability.  See Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362 
(Fed Cir. 2009).  

As discussed above, the record shows that the Veteran 
received a diagnosis of hiatal hernia with GERD in January 
2006 at a VA examination.  The examiner noted that the 
Veteran was treated for gastritis in 2003, and presented 
symptoms of a gastric disorder in April 2004 and May 2004.  
The record also shows that the Veteran was treated for 
gastric reflux following active service in July 2005 and 
December 2005, and that a upper gastrointestinal x-ray showed 
a sliding hiatal hernia in September 2005.  The examiner 
provided the opinion that the hiatal hernia with GERD was due 
to the anti-inflammatory agents the Veteran used for back 
pain.  Importantly, the RO established service connection for 
lower back pain in an April 2006 rating decision.  

The January 2006 VA examination was adequate for evaluation 
purposes.  The examiner reviewed the Veteran's claims file, 
interviewed the Veteran to obtain his medical history, and 
conducted a physical examination.  Moreover, there is no 
contradictory evidence of record.  The Board finds no reason 
to discount the positive evidence for lack of probative value 
or otherwise.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), Evans v. West, 12 Vet. App. 22, 26 (1998).   
Therefore, the preponderance of the evidence shows that the 
Veteran has a current disability that is proximately due to 
his service-connected disability, and the criteria for 
service connection for hiatal hernia with GERD as secondary 
to back pain have been met. 


ORDER

Service connection for hiatal hernia with GERD, as secondary 
to service-connected back pain, is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran contends that a sinus disorder was incurred in 
service, claimed as either sinusitis or allergic rhinitis.  
He first reported his sinus problems on his Report of Medical 
History at the start of his second period of service in 
February 2003, where he noted a history of sinusitis and hay 
fever.  He subsequently sought treatment for nasal congestion 
during service in March 2003 and June 2003, and after service 
in June 2005 at the VA Medical Center in San Juan.  However, 
at a VA examination in November 2004, the examiner found 
normal turbinate and oral mucosa, and treatment records from 
December 2004 also show normal mucosa and no discharges.  In 
November 2005, a private radiologist determined that the 
Veteran's sinus x-ray was grossly normal, but did note 
swelling of the nasal turbinates and concluded that rhinitis 
could not be ruled out.  Similarly, at a January 2006 VA 
examination, the examiner found no sinusitis but diagnosed 
the Veteran with mild allergic rhinitis.  The 2006 VA 
examiner declined to give an etiological opinion on the basis 
that it would be speculative. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to 
provide an examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

Here, although a VA examination was conducted in January 
2006, it is inadequate.  A diagnosis of allergic rhinitis was 
made, however, no opinion was offered as to whether it was 
incurred in or aggravated by service.  The evidence of record 
establishes that the Veteran received treatment for his 
sinuses in service.  Additionally, the medical and lay 
evidence indicate continuity of symptomatology since the 
Veteran's second period of service.  Therefore, the Veteran 
should be afforded an additional examination, as a medical 
opinion is necessary to make a determination in this case. 

As the record reflects that the Veteran receives ongoing 
treatment at the San Juan, Puerto Rico, VA Medical Center, 
his recent treatment records should be obtained on remand.  
Efforts should also be undertaken to ensure that his complete 
service treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete service treatment 
records, to include entrance and 
separation examination reports.

2.  Request any treatment records related 
to any sinus disorder or sinus symptoms, 
dated since December 2005, from the San 
Juan, Puerto Rico, VA Medical Center.   

3.  Thereafter, schedule the Veteran for 
an appropriate VA medical examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The examiner is requested to provide an 
opinion as to the diagnosis and date of 
onset of any sinus disability found to be 
present, including sinusitis or rhinitis.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any sinus condition had its clinical onset 
during active service from August 18, 1999 
to April 28, 2000 or February 11, 2003 to 
July 3, 2004, or is related to any in-
service disease, event, or injury.

If a sinus disorder had its clinical onset 
prior to active service, is there any 
factual evidence which supports a 
conclusion that during military service it 
underwent an identifiable permanent 
increase in severity which was beyond its 
natural progression?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


